 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gregory Allen Stanhope,                            No. CV-17-01810-PHX-JJT (DMF)
10                  Plaintiff,                          ORDER
11   v.
12   Corizon Health, et al.,
13                  Defendants.
14
15          At issue is the Report and Recommendation (Doc. 130) (“R&R”) submitted in this
16   matter by United States Magistrate Judge Camille D. Bibles recommending that the Court
17   deny Plaintiff’s Motion to Amend Count 5, and to Submit a Supplemental Pleading to
18   Plaintiff’s Second Amended Complaint (Doc. 121). Judge Bibles submitted the R&R
19   March 19, 2019, and because Plaintiff received ECF notifications, he was deemed served
20   with the R&R on that date. The R&R warned all parties that they had fourteen days from
21   service to file any written objections to the R&R, and failure to timely file such objections
22   “may result in the acceptance of the [R&R] by the District Court without further review.”
23   (R&R at 7.) By the terms of the R&R, objections were due no later than April 2, 2019.
24   More than a week has passed since that deadline and Plaintiff filed no objections thereto.
25   The Court now accepts the R&R and will deny the motion to amend. The Court notes that
26   even on an independent review of the motion on its merits, the Court would deny it. This
27   matter is well down the path, discovery having been closed for some time and dispositive
28   motions now having been filed. Plaintiff already has been given liberty to amend his
 1   original complaint twice. To allow further amendment at this late date would risk rendering
 2   much that has gone before a waste of time and effort on the part of the parties and the
 3   Court.
 4            IT IS ORDERED adopting the Report and Recommendation (Doc. 130) submitted
 5   by Judge Bibles in its entirety, including the underlying analysis and reasoning.
 6            IT IS FURTHER ORDERED denying Plaintiff’s Motion to Amend Count 5, and to
 7   Submit a Supplemental Pleading to Plaintiff’s Second Amended Complaint (Doc. 121).
 8   The matter shall proceed with briefing of dispositive motions.
 9            Dated this 12th day of April, 2019.
10
11                                           Honorable John J. Tuchi
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
